111 F.3d 127
Richard J. Tonerv.Ernest D. Preate, Jr., Attorney General, Nancy M.Sobolevitch, Court Administrator, H. Terry Grimes, PresidentJudge, J. Quint Salmon, Senior Judge, Joseph D. Lehman,Commissioner, Rufus Sylvester Lynch, Director of CourtManagment, Vincent J. Cirilli, Special Court Administrator,Audrey Szoyka, District Court Administrator, Rich Rosendale,Prothonotary, Laurence L. Reid, Executive DeputyCommissioner, Thomas A. Fulcomer, Deputy Commissioner,
NO. 96-3158
United States Court of Appeals,Third Circuit.
Mar 21, 1997

Appeal From:  W.D.Pa. ,No.95cv00865 ,
Standish, J.


1
Affirmed.